Exhibit 23.1 HARPER & ASSOCIATES, INC. 6, STE 201 FORT WORTH, TX 76120 817-457-9555 F 817-457-9569 March 23, 2011 To Whom It May Concern As an independent engineering consultant, I hereby consent to the use of my report entitled “SEC Reserve Evaluation” located in Garvin County, Oklahoma as of December 31, 2010” dated February 15, 2011 and data extracted there from (an all references to my Firm) included in or made a part of this Form 10-K Annual report to be filed on or about March 30, 2011. Name: G. Michael Harper Title: P.E., Consulting Engineering License Number 34481. Signed: /s/ G. Michael Harper Fort Worth, Texas G. Michael Harper President
